Exhibit 10.1
EXECUTION COPY
VOTING AGREEMENT
     This VOTING AGREEMENT (this “Agreement”), dated as of November 12, 2010, is
entered into by and among Mediacom Communications Corporation, a Delaware
corporation (“Mediacom”), Rocco B. Commisso (“Parent”) and JMC Communications
LLC, a Delaware limited liability company (“Merger Sub”), (each of Parent and
Merger Sub, a “Stockholder” and collectively, the “Stockholders”).
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Mediacom, Parent and Merger Sub are entering into an Agreement and Plan of
Merger (as the same may be amended, modified or supplemented from time to time,
the “Merger Agreement”), which provides, among other things, for the merger of
Merger Sub with and into Mediacom, with Mediacom surviving as the surviving
corporation (the “Merger”);
     WHEREAS, as of the date hereof, each Stockholder is the record owner of the
number of shares of Class A common stock of Mediacom (the “Class A Shares”) and
shares of Class B common stock of Mediacom (the “Class B Shares” and together
with the Class A Shares, the “Shares”) set forth opposite such Stockholder’s
name on Annex A hereto; and
     WHEREAS, as a condition to its willingness to enter into the Merger
Agreement, Mediacom has required that each of the Stockholders agree, and each
of the Stockholders is willing to agree, to the matters set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and the agreements set
forth below, the parties hereto agree as follows:
1. Voting of Shares.
     1.1 Voting Agreement. From the date hereof, and until the termination of
this Agreement pursuant to Section 5, each Stockholder hereby agrees to vote all
of its Shares, at any annual, special or other meeting of the stockholders of
Mediacom, and at any adjournment or adjournments or postponement thereof, or
pursuant to any consent in lieu of a meeting or otherwise, which such
Stockholder has the right to so vote in favor of the adoption of the Merger
Agreement, the transactions contemplated thereby (including, without limitation,
the Merger) and any actions required in furtherance thereof.
     1.2 Irrevocable Proxy. Each Stockholder constitutes and appoints Mediacom
and Mark E. Stephan, from and after the date hereof until the earlier to occur
of the Effective Time (as defined in the Merger Agreement) and the termination
of this Agreement pursuant to Section 5 (at which point such constitution and
appointment shall automatically be revoked), as such Stockholder’s attorney,
agent and proxy (each such constitution and appointment, an “Irrevocable
Proxy”), with full power of substitution, to vote and otherwise act with respect
to all of such Stockholder’s Shares at any annual, special or other meeting of
the stockholders of Mediacom, and at any adjournment or adjournments or
postponement thereof, and in any action by written consent of the stockholders
of Mediacom, on the matters and in the manner specified in Section 1.1. EACH
SUCH PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH AN INTEREST
AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, SHALL BE VALID AND BINDING ON
ANY PERSON TO WHOM SUCH STOCKHOLDER MAY TRANSFER ANY OF ITS SHARES IN BREACH OF
THIS AGREEMENT. Each Stockholder hereby revokes all other proxies and powers of
attorney with respect to all of such Stockholder’s Shares that may have
heretofore been appointed or granted with respect to the matters covered by
Section 1.1, and no subsequent proxy or power of attorney shall be given (and if
given, shall not be effective) by such Stockholder with respect thereto on the
matters covered by Section 1.1. It is agreed that Mediacom will not use the
Irrevocable Proxy granted by any Stockholder unless such Stockholder fails to
comply with Section 1.1 and that, to the extent Mediacom uses any such
Irrevocable Proxy, it will only vote the Shares subject to such Irrevocable
Proxy with respect to the matters specified in, and in accordance with the
provisions of, Section 1.1.
     1.3 Not Applicable to Parent in Other Capacities. Nothing herein contained
shall (a) restrict, limit or prohibit Parent from exercising (in his capacity as
a director or officer) his fiduciary duties to the stockholders of Mediacom
under applicable law, or (ii) require Parent, in his capacity as an officer of
Mediacom, to take any action in



--------------------------------------------------------------------------------



 



2

contravention of, or omit to take any action pursuant to, or otherwise take or
refrain from taking any actions which are inconsistent with, instructions or
directions of the Board of Directors of Mediacom undertaken in the exercise of
his fiduciary duties, provided that nothing in this Section 1.3 shall relieve or
be deemed to relieve Parent from his obligations under Section 1.1 of this
Agreement.
     1.4 Waiver of Appraisal Rights. Each Stockholder hereby waives any rights
of appraisal or rights to dissent from the Merger.
     1.5 Stop Transfer. Each Stockholder agrees that it shall not request that
the Company register the transfer (book-entry or otherwise) of any certificate
or uncertificated interest representing such Stockholder’s Shares, unless such
transfer is made in compliance with this Agreement.
2. Representations and Warranties of Each Stockholder.
     Each Stockholder, severally, as to itself, represents and warrants to
Mediacom as follows:
     2.1 Binding Agreement. Such Stockholder has the capacity, power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Such Stockholder has duly and validly executed
and delivered (and if such Stockholder is not a natural person, authorized) this
Agreement, and this Agreement constitutes a legal, valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally, and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
     2.2 No Conflict. Neither the execution and delivery of this Agreement, the
consummation by such Stockholder of the transactions contemplated hereby, nor
the performance of such Stockholder’s obligations hereunder will (a) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
or acceleration) under any contract, agreement, instrument, commitment,
arrangement or understanding, or result in the creation of a security interest,
lien, charge, encumbrance, equity or claim with respect to such Stockholder’s
Shares, (b) require any consent, authorization or approval of any person or (c)
violate or conflict with any law, writ, injunction or decree applicable to such
Stockholder or such Stockholder’s Shares.
     2.3 Ownership of Shares. Such Stockholder is the record owner of the number
of Shares set forth opposite such Stockholder’s name on Annex A hereto, free and
clear of any security interests, liens, charges, encumbrances, equities, claims,
options or limitations of whatever nature and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Shares), except, in each case, as may exist by reason of this
Agreement and as otherwise set forth on Schedule 2.3. As of the date hereof,
such Shares constitute all of the Shares owned of record by such Stockholder.
3. Transfer and Other Restrictions.
     Until the termination of this Agreement pursuant to Section 5:
     3.1 Certain Prohibited Transfers. Each Stockholder agrees not to:
     (a) sell, sell short, transfer (including by gift), pledge, mortgage,
encumber, assign or otherwise dispose of, or enter into any contract, option or
other arrangement or understanding with respect to the sale, transfer, pledge,
encumbrance, assignment or other disposition of (each a “Transfer”), any of its
Class B Shares, other than pursuant to this Agreement;
     (b) with respect to any of its Shares, grant any proxy or power of attorney
or enter into any voting agreement or other arrangement relating to the matters
covered by Section 1.1, other than this Agreement; or
     (c) deposit any of its Shares into a voting trust.



--------------------------------------------------------------------------------



 



3

     3.2 Additional Shares. Without limiting any provisions of the Merger
Agreement, in the event of any stock dividend, stock split, recapitalization,
reclassification, combination or exchange of shares of capital stock of Mediacom
on, of or affecting any Stockholder’s Shares, then the terms of this Agreement
shall apply to the shares of capital stock or other such securities of Mediacom
held by such Stockholder immediately following the effectiveness of such event.
     3.3 Exempt Transfers. Notwithstanding the restrictions set forth in
Section 3.1, each Stockholder will be entitled to Transfer Class B Shares to the
other Stockholder and Parent, with the prior consent of the Special Committee
(as defined in the Merger Agreement), which consent shall not be unreasonably
withheld, delayed or conditioned, will be entitled to Transfer Class B Shares to
(a) his wife, children and other members of his family, (b) trusts, foundations,
limited and general partnerships, limited liability companies and other entities
in connection with good faith estate planning and similar wealth management
programs and arrangements and (c) foundations charitable organizations and
similar entities in connection with Parent’s charitable giving, in each case so
long as Parent has the right to vote such shares in accordance with this
Agreement.
4. Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with the terms hereof or were otherwise breached and
that each party shall be entitled to seek specific performance of the terms
hereof in addition to any other remedy which may be available at law or in
equity.
5. Termination. This Agreement shall terminate on the earliest to occur of (a)
the termination of the Merger Agreement in accordance with its terms, (b) a
written agreement between Mediacom and any Stockholder to terminate this
Agreement, provided that any such termination shall be effective only with
respect to such Stockholder and (c) the consummation of the transactions
contemplated by the Merger Agreement. The termination of this Agreement in
accordance with this Section 5 shall not relieve any party from liability for
any willful breach of its obligations hereunder committed prior to such
termination.
6. Survival. The representations, warranties and agreements of the parties
contained in this Agreement shall not survive any termination of this Agreement,
provided, however, that no such termination shall relieve any party hereto from
any liability for any willful breach of this Agreement.
7. Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid), (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment or (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):
If to Mediacom, to:
Mediacom Communications Corporation
100 Crystal Run Road
Middletown, NY 10941
Telecopier: (845) 695-2669
Attention: General Counsel
with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Telecopier: (212) 455-2502
Attention: Charles I. Cogut
                 Sean D. Rodgers



--------------------------------------------------------------------------------



 



4

and
SNR Denton US LLP
Two World Financial Center
New York, NY 10281
Telecopier: (212) 768-6800
Attention: Denise Tormey
If to Parent or Merger Sub:
c/o Mediacom Communications Corporation
100 Crystal Run Road
Middletown, NY 10941
Telecopier: (845) 695-2699
Attention: Rocco B. Commisso
with a copy (which shall not constitute notice) to:
Baker Botts L.L.P.
30 Rockefeller Plaza
New York, New York 10112
Telecopier: (212) 259-2500
Attention: Lee D. Charles
                 John M. Winter
8. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, among the parties,
or any of them, with respect to the subject matter hereof.
9. Amendment; Release. This Agreement may not be modified, amended, altered or
supplemented except by a written agreement between Mediacom and any Stockholder,
provided that any such modification, amendment, alteration or supplement shall
be effective only with respect to such Stockholder; and provided further that no
such written agreement shall be binding on Mediacom unless approved by the
Special Committee (as defined in the Merger Agreement).
10. Successors and Assigns.
     10.1 This Agreement shall not be assigned by operation of law or otherwise
by any Stockholder without the prior written consent of Mediacom and each
Stockholder. This Agreement will be binding upon, inure to the benefit of and be
enforceable by each party and such party’s respective heirs, beneficiaries,
executors, representatives and permitted assigns.
     10.2 Each Stockholder agrees that this Agreement and the obligations
hereunder shall attach to such Stockholder’s Shares and shall be binding upon
any person to which legal or beneficial ownership of such Shares shall pass,
whether by operation of law or otherwise.
11. Counterparts. This Agreement may be executed by facsimile and in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
12. Governing Law; Jurisdiction; Service of Process. THIS AGREEMENT, AND ANY AND
ALL DISPUTES ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT, WHETHER IN
CONTRACT, TORT OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. Any action or proceeding arising out of or relating in any way to
this Agreement, or to enforce any of the terms of this Agreement, shall (i) be
brought, heard and determined exclusively in the Court of Chancery of the State
of



--------------------------------------------------------------------------------



 



5

Delaware (the “Delaware Chancery Court”) (provided that, in the event that
subject matter jurisdiction is unavailable in the Delaware Chancery Court, then
any such action or proceeding shall be brought, heard and determined exclusively
in any other state or federal court sitting in Wilmington, Delaware) and
(ii) shall not be litigated or otherwise pursued in any forum or venue other
than the Delaware Chancery Court (or, if subject matter jurisdiction is
unavailable in the Delaware Chancery Court, then in any forum or venue other
than any other state or federal court sitting in Wilmington, Delaware). Each of
the Parties hereby (1) irrevocably and unconditionally consents to submit to the
exclusive personal jurisdiction of the Delaware Chancery Court for such
litigation (but not other litigation); (2) consents to service of process by
registered mail upon such party and/or such party’s registered agent; (3) waives
any objection to the laying of venue of any such litigation in the Delaware
Chancery Court and agrees not to plead or claim that such litigation brought
therein has been brought in any inconvenient forum; and (4) waives any bond,
surety or other security that might be required of any other party with respect
to any such action or proceeding, including any appeal thereof. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 7 shall be deemed effective service of process on such
party.
13. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
14. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.
15. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



6

     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
a duly authorized officer of Mediacom and each Stockholder, on the day and year
first written above.

                  MEDIACOM COMMUNICATIONS CORPORATION
 
           
 
  By:   /s/ Mark Stephan
 
   
 
  Name:   Mark Stephan    
 
  Title:   EVP + CFO    
 
                STOCKHOLDERS:  
 
  /s/ Rocco B. Commisso    
 
 
 
Rocco B. Commisso    
 
                JMC COMMUNICATIONS LLC
 
           
 
  By:   /s/ Rocco B. Commisso    
 
     
 
Rocco B. Commisso    
 
      Sole Member    



--------------------------------------------------------------------------------



 



 

ANNEX A

                           Shares of Class A Common   Shares of Class B Common
Name of Stockholder   Stock   Stock
Rocco B. Commisso
  213,910       25,789,722    
JMC Communications LLC
      0       1,000,000    

 